Title: From Benjamin Franklin to William Franklin, 15 March 1773
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, March 15. 1773
I wrote you pretty largely by Capt. All, and sent you sundry things, particularly the plated Boiler you wrote for. I have nothing to add, but to let you know I continue well. Enclos’d I send you the Boston Pamphlet with my Preface. I grow tired of my Situation here, and really think of Returning in the Fall. My Love to Betsey. I am ever Your affectionate Father
B Franklin
